                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION

 WASTE SERVICES OF DECATUR, LLC,                     )
                                                     )
        Plaintiff/Counter-Defendant,                 )
                                                     )
 v.                                                  )      No. 1:17-cv-01030-STA-egb
                                                     )
 DECATUR COUNTY, TENNESSEE,                          )      JURY DEMAND
                                                     )
        Defendant/Counter-Plaintiff,                 )
                                                     )
 v.                                                  )
                                                     )
 WASTE INDUSTRIES, LLC,                              )
                                                     )
        Defendant.                                   )

       ORDER GRANTING DECATUR COUNTY’S MOTION TO JOIN PARTIES

        Before the Court is Defendant/Counter-Plaintiff Decatur County’s Motion to Join Parties

(ECF No. 94) filed on November 16, 2018. Decatur County seeks leave to file a reply in further

support of its motion to join parties. Plaintiff/Counter-Defendant Waste Services of Decatur, LLC

has responded in opposition, and Decatur County has filed a reply. For the reasons set forth below,

the Motion is GRANTED.

                                        BACKGROUND

       This is a contractual dispute between Decatur County, Tennessee, and Waste Services of

Decatur, LLC (hereinafter “Waste Services”), the private firm operating the Decatur County

Landfill, and Waste Industries, LLC (“Waste Industries”), a related corporate entity. Waste

Services initiated suit on February 17, 2017, alleging that Decatur County had breached the parties’

agreement for Waste Services to operate the landfill. Decatur County filed its Answer and

Counterclaim (ECF No. 9) on March 23, 2017. Concurrent with the filing of its Answer and




                                                 1
Counterclaim, Decatur County filed a motion for joinder (ECF No. 11), seeking leave of court to

add Waste Industries as a party. The Court granted Decatur County’s motion, and Decatur County

named Waste Industries as a defendant in a Third-Party Complaint (ECF No. 37) filed on July 6,

2017.   In the current iteration of its pleadings, Decatur County’s Amended Answer and

Counterclaim (ECF No. 65) against Waste Services and Waste Industries, Decatur County has

alleged the following causes of action or sought the following relief: a declaration that Decatur

County has no contractual duty with regard to leachate at the landfill (count one); breach of

contract/anticipatory repudiation (count two); fraudulent concealment (count three); constructive

fraud (count four); breach of the implied warranty of good faith and fair dealing (count five); public

nuisance (count six); negligence/gross negligence/negligence per se (count seven); injury to real

property (count eight); and violations of the Solid Waste Disposal Act (count nine).

        Decatur County now seeks leave to join as parties to the action Smelter Service Corp. and

Tennessee Aluminum Processors, Inc., and to file an amended pleading alleging claims against

these parties. In the course of discovery, Decatur County has learned that both of these parties

were “past generators who have contributed to the past disposal of solid and/or hazardous waste

at” the Decatur County Landfill and that each party may be liable for its own violations of the

Solid Waste Disposal Act and other tortious conduct. Mem. in Support Mot. to Join 2 (ECF No.

94-1). Decatur County asserts that both parties caused over 500,000 tons of solid waste to be

delivered to the landfill with the knowledge that Waste Services would improperly handle the

waste. Both companies also knew that their aluminum smelter waste would create elevated levels

of ammonia and ammonia gas at the landfill. Therefore, Decatur County would hold Smelter

Service Corp. and Tennessee Aluminum Processors, Inc. liable for the conditions at the Decatur

County Landfill.




                                                  2
       Waste Services has responded in opposition to the Motion to Join. Waste Services argues

that Decatur County has known all of the relevant facts on which it now relies to join Smelter

Service Corp. and Tennessee Aluminum Processors, Inc. for as much as 20 months. Waste

Services opposes joinder because the addition of new parties at this stage of the case will delay the

discovery process and likely require another amendment of the case management deadlines and

the trial date. Waste Services also points out that Decatur County’s putative claims against these

new parties for their alleged violation of the Solid Waste Disposal Act will require Decatur County

to give each new party 90 days’ notice of its intent to file the claims before Decatur County can

actually assert the claims in an amended pleading. The 90-day statutory period will only further

delay the orderly progress of the case. Waste Services argues that the delay will prejudice its

interests as it continues to operate the Decatur County Landfill while Decatur County breaches its

contractual obligation to pay for the landfill’s leachate costs. Waste Services also contends that

Decatur County has introduced no proof to support its claim concerning tortious conduct at the

landfill. For these reasons Waste Services asks the Court to deny the Motion to Join.

       Decatur County, having been granted permission to do so, has filed a reply brief. Decatur

County’s reply, which was filed December 17, 2018, adds that it intends to give Smelter Service

Corp. and Tennessee Aluminum Processors, Inc. pre-suit notice of its alleged violations of the

Solid Waste Disposal Act “shortly.” Decatur County denies that the joinder of these new parties

will jeopardize the current discovery schedule. According to Decatur County, the current deadline

for completing all discovery is September 2019, and it is already in possession of many of the

salient facts about the alleged acts of Smelter Service Corp. and Tennessee Aluminum Processors,

Inc. Decatur County not only believes that joinder will not require an extension of discovery but




                                                 3
also highlights that its Motion to Join was filed before the current deadline for joining new parties.

As such, joinder is proper.

                                    STANDARD OF REVIEW

        Decatur County seeks permission to join Smelter Service Corp. and Tennessee Aluminum

Processors, Inc. as parties and name them as counter-defendants in an amended counterclaim. Rule

20(a)(2) of the Federal Rules of Civil Procedure permits joinder of a defendant or counter-

defendant if “any right to relief is asserted against them jointly, severally, or in the alternative with

respect to or arising out of the same transaction, occurrence, or series of transactions or

occurrences; and any question of law or fact common to all defendants will arise in the action.”

Fed. R. Civ. P. 20(a)(2). The Supreme Court has remarked that “entertaining the broadest possible

scope of action consistent with fairness to the parties,” including joinder, “is strongly encouraged”

under the Federal Rules of Civil Procedure. United Mine Workers of Am. v. Gibbs, 383 U.S. 715,

724 (1966) (citing Fed. R. Civ. P. 20 and other rules). The purpose of Rule 20 “is to promote trial

convenience and expedite the final determination of disputes, thereby preventing multiple

lawsuits.” 7 Charles Alan Wright et al., Federal Practice and Procedure § 1652, at 395 (3d ed.

2001) (footnotes omitted).

                                             ANALYSIS

        The Court holds that joinder of Smelter Service Corp. and Tennessee Aluminum

Processors, Inc. would be proper. There is no real dispute that joinder of these two entities satisfies

the letter of Rule 20(a)(2): Decatur County intends to allege that both companies caused secondary

aluminum smelter waste to be taken to the landfill and that the presence of this waste has created

the hazardous conditions found at the landfill. The Court finds that Decatur County’s claims

against Smelter Service Corp. and Tennessee Aluminum Processors, Inc. and its claims against




                                                   4
Waste Services and Waste Industries arise “out of the same transaction, occurrence, or series of

transactions or occurrences.” This satisfies Rule 20(a)’s first requirement. The new claims also

present questions of fact common to all of these parties concerning the state of the Decatur County

Landfill. In fact, Decatur County’s pleadings already make some allegations about the activities

of Smelter Service Corp. and Tennessee Aluminum Processors, Inc. Am. Countercl. ¶ 43 (“Two

processors in Tennessee, Tennessee Aluminum Processors, (‘TAP’) and Smelter Services

Corporation had been looking for landfills to take this reactive waste.”); 1 Third-Party Compl. ¶ 33

(“On November 12, 1997, one of WSA’s customers, Tennessee Aluminum Processors in

Columbia, Tennessee, obtained approval to dispose of 100 cubic yards per day of aluminum

smelting waste into the Landfill, including aluminum dross.”); id. ¶ 34 (“On March 20, 1998,

Smelter Services Corporation in Mt. Pleasant, Tennessee obtained permission from TDEC to

dispose of 35,000 tons per year of aluminum dross in the Landfill.”). Decatur County has

identified a number of common questions of fact pertaining to its claims against Waste Services

and Waste Industries and its putative claims against Smelter Service Corp. and Tennessee

Aluminum Processors, Inc. The Court concludes that Decatur County has met the modest

requirements for permissive joinder under Rule 20(a).

       Waste Services does not actually dispute these findings but argues instead that the Court

should weigh them against the likelihood of delay and the possible prejudice the existing

Defendants, Waste Services and Waste Industries, will suffer if the Court allows Decatur County

to expand the scope of its case. The Court is mindful of the possibility of delay in the case and



       1
        Decatur County made other allegations related to Smelter Service Corp. and Tennessee
Aluminum Processors, Inc. in its initial Counterclaim. Those allegations were not included in the
amended pleading. However, they remain in Decatur County’s Third-Party Complaint against
Waste Industries.


                                                 5
shares Waste Services’ concerns about any development that would require an extension of the

current case management schedule. The fact remains that Decatur County has moved to join the

new parties before the deadline set in the Amended Complex Track Scheduling Order (ECF No.

84), November 16, 2018. Waste Services and Waste Industries had given their consent to this

deadline and filed a position paper in support of the deadline as recently as August 2018, that is,

just two months before Decatur County filed its Motion to Join. The same is true for the amended

deadlines to file amended pleadings (March 1, 2019) and to complete all discovery (September 20,

2019). The Court has no reason to find that allowing Decatur County to join parties within the

deadline set by the Court and to which Waste Services had given its assent only two months before

the deadline would prejudice Waste Services. 2 Therefore, Decatur County’s Motion to Join is

GRANTED.

       As a final matter, Decatur County’s Motion to Join briefly mentions a request for leave to

amend its counterclaim to include its new claims against Smelter Service Corp. and Tennessee

Aluminum Processors, Inc. The parties’ briefs also refer to the fact that the Resource Conservation

and Recovery Act requires Decatur County to provide each new party with 90 days’ pre-suit notice.



       2
         The Court would underscore that in its position paper in support of the parties’ joint
proposed scheduling order, the proposal the Court later adopted and entered as the current
Amended Complex Track Scheduling Order (ECF No. 84), Waste Services represented to the
Court that the parties’ agreed deadline to file motions to amend the pleadings by March 1, 2019,
would allow Waste Services “enough time to engage in discovery on any further-amended claims
asserted by the County before the deadline for the completion of all discovery on September 20,
2019.” Waste Services’ Resp. to Court Order on Joint Proposed Scheduling Order 2, August 16,
2018 (ECF No. 80).

        Waste Services requested that in the event the Court rejected the parties’ case management
plan and set its own deadline for amending the pleadings, the Court grant Waste Services at least
five months from the filing of an amended pleading in which to conduct discovery on any new
claims Decatur County might assert against it. The point is Waste Services recognized the
possibility of Decatur County expanding the scope of its claims, at least against Waste Services,
and the parties’ discovery plan took the possibility into account.


                                                6
According to its reply brief, Decatur County had not sent notice letters to Smelter Service Corp.

or Tennessee Aluminum Processors, Inc. as of December 17, 2018. Rather than address Decatur

County’s request to amend its counterclaim here, the Court instructs Decatur County to file a

motion for leave to amend accompanied by a copy of its proposed amended pleading.

       IT IS SO ORDERED.

                                            s/ S. Thomas Anderson
                                            S. THOMAS ANDERSON
                                            CHIEF UNITED STATES DISTRICT JUDGE

                                            Date: February 5, 2019.




                                               7
